DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The listing of references in the specification for example in para [0023], [0026], [0027], [0034] is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites “a peeling step for maintaining a temperature”. It is unclear how a step for peeling could maintain temperature. For the purpose of compact prosecution, this claim will be interpreted as “a peeling step comprising a step for maintaining a temperature”.
Regarding claim 1, it recites “applying centrifugal force in a direction of lamination”. It is unclear how to determine the direction of lamination. The specification indicates that the direction of lamination changes during the centrifugation step stating in [0050] that “In the centrifugation step, the direction of lamination of the laminate L is in the vertical direction in the beginning of rotation as illustrated in FIG. 8A, and when the rotation speed is increased, the laminate L rises in a manner that the direction of lamination of the laminate L becomes an approximately horizontal direction as illustrated in FIG. 8B. As a result, the gel G is physically pressed onto the cell structure CS by the centrifugal force F.” In [0049], the specification states that “As illustrated in FIG. 8B, centrifugal force F is applied in the direction of lamination to the laminate L of the cell structure CS”. Therefore, figure 8B seems to be the best representation of the limitation recited in this claim i.e. “applying centrifugal force in a direction of lamination”. According to figure 8B, the direction of centrifugal force F is perpendicular to the bottom of the gel adaptor placed on the cell structure. For the purpose of compact prosecution, this claim will be interpreted as “applying centrifugal force perpendicular to the bottom of  a laminate of the cell structure disposed on a temperature-responsive culture dish”
Regarding claim 2, it recites “an adhesion step for maintaining the temperature”. It is unclear how a step for adhesion could maintain temperature. For the purpose of compact prosecution, this claim will be interpreted as “an adhesion step comprising a step for maintaining a temperature”.
Regarding claim 2, it recites “causing biologically active adhesion”. It is unclear what the term “biologically active” means when regarding adhesion. The specification does not provide any guidance on what comprises a biologically active adhesion between a layer of cell sheet and a gel sheet.
Regarding claims 3 and 5, each recite “a CO2 environment”. The amount of CO2 within this environment is unclear i.e. is negligible, yet measurable amount of CO2 (for example 0.01% CO2) in this environment sufficient for these claims or do these claims require the CO2 in this environment to be in a specific range. The specification only indicate a 5% CO2 environment. 
Regarding claim 3, it recites “at 20°C or higher and 38°C or lower”. It is unclear how the temperature for this step could be at two different temperature for example at 20°C and 38°C. For the purpose of compact prosecution, this claim will be interpreted as “ at 20°C, between 20°C and 38°C or 38°C”.
Regarding claim 4, it states “wherein the adhesion step and the centrifugation step are conducted simultaneously”. This claim depends on claim 2 in which the adhesion step occurs “between the centrifugation step and the peeling step” of claim 1. It is unclear how the adhesion step of claim 4(2) can occur simultaneously as well as after the centrifugation step. 
Claim 6 is rejected due to its dependence on claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagawa et al (US 20200140807 A1, previously published as PCT Publication No. WO 2019/004361 A1 on 03/01/2019) as evidenced by Haraguchi et al (Fabrication of functional three-dimensional tissues by stacking cell sheets in vitro. Nature Protocols, Volume 7, April 5, 2012)
Regarding claim 1, in view of the 112b issues noted above, Kagawa teaches a method for producing and transferring cell structure ([0012], lines 9-10) wherein the cell structure consists of one or more types of cells including myocytes i.e. muscle cells ([0026]). Kagawa’s method includes two cell sheets in which the first cell sheet is disposed on a temperature responsive culture surface [0014], the second cell sheet is placed on the first cell sheet [0015] and centrifugal force is applied [0016]. Kagawa states that the centrifugal force “can be applied in the direction perpendicular to the culture surface to promote adhesion of cell sheets” ([0052], last line). The second cell sheet is a medium capable of cell adhesion as is evident from Kagawa in which the first cell sheet adheres to the second cell sheet forming a layered cell sheet [0013]. Kagawa’s method also includes a “step of releasing” i.e. “ a peeling step” that comprises “exposing the temperature-responsive culture surface to a temperature less than the lower critical solution temperature” [0028]. 
Regarding claim 5, Kagawa teaches the preferred duration of maintaining the target centrifugal force to be 3 to 5 minutes ([0057], last line) however states that 1-10 minutes may be sufficient ([0057], line 6). Kagawa teaches that the peeling/releasing step to be conducted in a CO2 incubator set at 20°C ([0081], lines 1-6) but does not explicitly teach a specific duration for this step however disclose that they use the method disclosed by Haraguchi for this step [0091]. Haraguchi teaches a protocol for making cell sheets and teach that “The time until a cell sheet detaches spontaneously depends on the kind of cells. Normally, a cell sheet can be recovered within 30–60 min” (Procedure, Preparation of a cell sheet, step 2 on Page 853). Therefore, it is implicit in Kagawa’s disclosure that their peeling/releasing step is longer than 10 minutes. 
Regarding claim 6, Kagawa teaches that the cell sheets  can be obtained by seeding cells on a culture surface with hydrogels ([0044], lines 14-17) therefore the second cell sheet can be a medium comprising hydrogel. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al (US 20200140807 A1, previously published as PCT Publication No. WO 2019/004361 A1 on 03/01/2019).
Regarding claims 2, 3 and 4, in view of the 112b issues noted above, Kagawa teaches the centrifugation step as the adhesion step (i.e. simultaneous). To this end, Kagawa discloses that “By using a swing-type rotor, the centrifugal force can be applied in the direction perpendicular to the culture surface to promote adhesion of cell sheets” ([0052], last line) and “When a centrifugal force is applied to the cell sheet in the above-described temperature range, an active adhesive activity by the cell itself is promoted while the temperature-responsive culture surface maintains hydrophobicity, and the adhesiveness to the culture surface or another cell sheet is more enhanced” ([0054], lines 16-20). Furthermore, Kagawa teaches that the centrifugation/adhesion step should be conducted “in the temperature range from the lower critical solution temperature to 45° C” [0016]. Regarding a adhesion step between centrifugation and peeling, Kagawa does not explicitly teach an adhesion step between the centrifugation and peeling step. However, Kagawa teaches a conventional adhesion method. Kagawa also teaches a step in between the centrifugation and the peeling step to evaluate adhesiveness of their cell sheets ([0086], lines 7-15). This additional step comprises maintaining cell sheets in a 37°C medium for 2 minutes on a rotary shaker. Kagawa uses this step in example 2, to compare the adhesiveness of C2C12 myoblast cell sheet to a temperature-responsive culture surface that were prepared by centrifugation method or conventional method [0101]. Here Kagawa teaches the conventional adhesion step that comprises culturing cell sheets in the CO2 incubator at or at 37° C for 25 minutes “promote the adhesion of the cell sheet to the culturing surface” just as well as the centrifugation method ([0101], lines 5-8 and Table 1). Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that combining different steps disclosed by Kagawa by including an conventional adhesion step (as disclosed by Kagawa) between the centrifugation and peeling steps (also disclosed by Kagawa) would yield a predictable result of improved adhesiveness between the cell sheets and/or medium.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATASHA DHAR/Examiner, Art Unit 1632                                                                                                                                                                                                        
/KARA D JOHNSON/Primary Examiner, Art Unit 1632